                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:19-cv-444-GCM

                                             )
PHILIPS NORTH AMERICA, LLC,                  )
et al,                                       )
               Plaintiffs,                   )
                                             )                        ORDER
v.                                           )
                                             )
DUSTIN JAY ZIMMERMAN,                        )
               Defendant.                    )
                                             )


       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Richard Graham, Jr, filed November 15, 2019 (Doc. No. 22).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Graham is admitted to appear before this

court pro hac vice on behalf of Plaintiffs, Philips North America LLC, et al.

       IT IS SO ORDERED.


                                          Signed: November 18, 2019
